Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which revoked petitioner’s parole.
We have examined petitioner’s claim that the determination revoking his parole was not supported by substantial evidence and we find it to be without merit. While petitioner asserts that the evidence against him presented by his wife at the hearing was not believable, it was for respondent to finally determine all credibility issues. Finally, we conclude that it was not an abuse of discretion in this case for respondent to determine that petitioner should not be considered for reparóle for five years.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.